                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

 UNITED STATES OF AMERICA

 v.                                        Case No. 8:19-cr-146-T-35AEP

 WILLIE MCNEAL IV,

                           BILL OF PARTICULARS
                                 (Forfeiture)

       The United States of America, pursuant to Federal Rule of Criminal

Procedure 32.2(a), particularly alleges that the following assets are subject to

forfeiture on the basis of the allegations set forth in the “Forfeiture” section of

the Indictment:

              a.     An order of forfeiture in the amount of the proceeds
                     obtained from the kickback offenses;

              b.     The real property located at 18116 Winding Oaks Blvd,
                     Hudson, FL 34667, including all improvements thereon
                     and appurtenances thereto, the legal description for which
                     is as follows:

                     Lot 1, 2 and 3, of Autumn Oaks South, according to the
                     Plat thereof, recorded in Plat Book 58, Page(s) 81 through
                     84, of the Public Records of Pasco County, Florida.

                     Parcel Identification Number: 02-24-17-0030-00000-0010.;

              c.     The real property located at 18130 Winding Oaks Blvd,
                     Hudson, FL 34667, including all improvements thereon
                     and appurtenances thereto, the legal description for which
                     is as follows:
     Lot 1, 2 and 3, of Autumn Oaks South, according to the
     Plat thereof, recorded in Plat Book 58, Page(s) 81 through
     84, of the Public Records of Pasco County, Florida.

     Parcel Identification Number: 02-24-17-0030-00000-0020;

d.   The real property located at 18140 Winding Oaks Blvd,
     Hudson, FL 34667, including all improvements thereon
     and appurtenances thereto, the legal description for which
     is as follows:

     Lot 1, 2 and 3, of Autumn Oaks South, according to the
     Plat thereof, recorded in Plat Book 58, Page(s) 81 through
     84, of the Public Records of Pasco County, Florida.

     Parcel Identification Number: 02-24-17-0030-00000-0030;

e.   The real property located at 5262 Applegate Drive, Unit
     101, Spring Hill, FL 34608, including all improvements
     thereon and appurtenances thereto, the legal description
     for which is as follows:

     Units 101 and 102, APPLEGATE PROFESSIONAL
     CENTER CONDOMINIUM, a Condominium according
     to the Declaration of Condominium thereof recorded in
     Official Records Book 2250, page 526, of the Public
     Records of Hernando County, Florida, and all
     amendments thereto, together with its undivided share in
     the common elements.

     Parcel Identification Number: R29 223 17 9045 0000 0101;

f.   The real property located at 5258 Applegate Drive, Unit
     102, Spring Hill, FL 34608, including all improvements
     thereon and appurtenances thereto, the legal description
     for which is as follows:

     Units 101 and 102, APPLEGATE PROFESSIONAL
     CENTER CONDOMINIUM, a Condominium according
     to the Declaration of Condominium thereof recorded in



                        2
     Official Records Book 2250, page 526, of the Public
     Records of Hernando County, Florida, and all
     amendments thereto, together with its undivided share in
     the common elements.

     Parcel Identification Number: R29 223 17 9045 0000 0101;

g.   The real property located at 18029 Oggie Lane, Hudson,
     FL 34667, including all improvements thereon and
     appurtenances thereto, the legal description for which is as
     follows:

     Lot 5 of Autumn Oaks South, according to the Map or
     Plat thereof as recorded in Plat Book 58, Page(s) 81
     through 84, of the Public Records of Pasco County,
     Florida.

     Parcel Identification Number: 02-24-17-0030-00000-0050;

h.   The real property located at 17910 Oggie Lane, Hudson,
     FL 34667, including all improvements thereon and
     appurtenances thereto, the legal description for which is as
     follows:

     Lot 11, Autumn Oaks South, according to the Plat thereof,
     recorded in Plat Book 58, Page(s) 81-84, of the Public
     Records of Pasco County, Florida.

     Parcel Identification Number: 11-24-17-0030-00000-0110;

i.   The real property located at 17924 Oggie Lane, Hudson,
     FL 34667, including all improvements thereon and
     appurtenances thereto, the legal description for which is as
     follows:

     Lot 12, Autumn Oaks South, according to the Plat thereof,
     recorded in Plat Book 58, Page(s) 81-84, of the Public
     Records of Pasco County, Florida.

     Parcel Identification Number: 11-24-17-0030-00000-0120;



                        3
j.   The real property located at 17942 Oggie Lane, Hudson,
     FL 34667, including all improvements thereon and
     appurtenances thereto, the legal description for which is as
     follows:

     Lot 5 of Autumn Oaks South, according to the Map or
     Plat thereof as recorded in Plat Book 58, Page(s) 81
     through 84, of the Public Records of Pasco County,
     Florida.

     Parcel Identification Number: 11-24-17-0030-00000-0130;

k.   The real property located at 18002 Oggie Lane, Hudson,
     FL 34667, including all improvements thereon and
     appurtenances thereto, the legal description for which is as
     follows:

     Lot 14, Autumn Oaks South, according to the Map or Plat
     thereof as recorded in Plat Book 58, Page(s) 81-84, of the
     Public Records of Pasco County, Florida.

     Parcel Identification Number: 02-24-17-0030-00000-0140;

l.   A 2019 Ford F-150 4x4 Raptor (Black), VIN No.
     1FTFW1RG7KFA08644, titled to Willie McNeal;

m.   Approximately $60,575.97 seized from Regions Bank
     account number 0221409587, in the name of Integrated
     Support Plus, Inc.;

n.   Approximately $5,052,962.72 seized from Regions Bank
     account number 0221409595, in the name of Integrated
     Support Plus, Inc.;

o.   Approximately $1,360,306.91 seized from Regions Bank
     account number 0264845370, in the name of Willie
     McNeal;




                        4
p.   Approximately $427,269.06 seized from Regions Bank
     account number 0261565431, in the name of Paradise
     Trust Company, LLC; and

q.   Approximately $1,967.06 seized from Regions Bank
     account number 0264845338, in the name of Nicole
     McNeal.

                           Respectfully Submitted,

                           MARIA CHAPA LOPEZ
                           United States Attorney


                 By:       s/James A. Muench
                           JAMES A. MUENCH
                           Assistant United States Attorney
                           Florida Bar Number 472867
                           400 North Tampa Street, Suite 3200
                           Tampa, Florida 33602
                           (813) 274-6000 – telephone
                           E-mail: james.muench2@usdoj.gov




                       5
                        CERTIFICATE OF SERVICE

       I hereby certify that on April 10, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which

will send a notice of electronic filing to counsel of record.


                                             s/James A. Muench
                                             JAMES A. MUENCH
                                             Assistant United States Attorney




                                         6
